UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6658



MAURICE WHITE,

                                              Plaintiff - Appellant,

          versus


MS. BALLDOWN; L. SMITH,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-05-137-3)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice White appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.       See White v. Balldown, No.

CA-05-137-3   (W.D.N.C.   Apr.   7,   2005).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                  - 2 -